EXHIBIT 10(h)

Contract No. 130625

NATURAL GAS PIPELINE COMPANY OF AMERICA (Natural)
TRANSPORTATION RATE SCHEDULE FTS AGREEMENT DATED February 18, 2004
UNDER SUBPART G OF PART 284 OF THE FERC'S REGULATIONS

1.

SHIPPER is: NORTH SHORE GAS COMPANY, a LDC.

 

 

2.

(a)

MDQ totals:

9,000

Dth per day for the period April 1, 2004 to October 31, 2004

 

 

 

0

Dth per day for the period November 1, 2004 to March 31, 2005

 

 

 

9,000

Dth per day for the period April 1, 2005 to October 31, 2005

 

 

 

0

Dth per day for the period November 1,2005 to March 31, 2006

 

 

 

9,000

Dth per day for the period April 1, 2006 to October 31, 2006

 

 

 

(b)

Service option selected (check any or all):

 

 

       [ ] LN       [ ] SW       [X] NB

 

 

 

3.

TERM: April 1, 2004 through October 31, 2006.

 

 

4.

Service will be ON BEHALF OF: [X] Shipper or [ ] Other:

 

 

5.

The ULTIMATE END USERS are customers within any state in the continental U.S.;
or (specify state): ___________________________________.

 

 

6.

[ ] This Agreement supersedes and cancels a ____________ Agreement dated
______________.

 

 

 

[X] Service and reservation charges commence the latter of:

 

 

(a) April 1, 2004, and

 

 

(b) the date capacity to provide the service hereunder is available on Natural's
System.

 

 

 

[ ] Other:



7.

SHIPPER'S ADDRESSES

 

NATURAL'S ADDRESSES

 

General Correspondence:

 

NORTH SHORE GAS COMPANY

 

NATURAL GAS PIPELINE COMPANY OF AMERICA

 

TOM ZACK

 

ATTENTION: ACCOUNT SERVICES

 

150 N. MICHIGAN AVE.

 

ONE ALLEN CENTER, SUITE 1000

 

39TH FLOOR

 

500 DALLAS STREET

 

CHICAGO, IL 60601-6207

 

HOUSTON, TEXAS 77002

 

 

 

 

 

Statements/Invoices/Accounting Related Materials:

 

NORTH SHORE GAS COMPANY

 

NATURAL GAS PIPELINE COMPANY OF AMERICA

 

GAS ACCOUNTING DEPARTMENT

 

ATTENTION: ACCOUNT SERVICES

 

150 N. MICHIGAN AVE.

 

ONE ALLEN CENTER, SUITE 1000

 

39TH FLOOR

 

500 DALLAS STREET

 

CHICAGO, IL 60601-6207

 

HOUSTON, TEXAS 77002

 

 

 

 

 

Payments:

 

 

 

NATURAL GAS PIPELINE COMPANY OF AMERICA

 

 

 

P. O. BOX 70605

 

 

 

CHICAGO, ILLINOIS 60673-0605

 

 

 

 

 

 

 

FOR WIRE TRANSFER OR ACH:

 

 

 

DEPOSITORY INSTITUTION: THE CHASE

 

 

 

MANHATTAN BANK, NEW YORK, NY

 

 

 

WIRE ROUTING #: 021000021

 

 

 

ACCOUNT #: 323-206042



--------------------------------------------------------------------------------



8. The above stated Rate Schedule, as revised from time to time, controls this
Agreement and is incorporated herein. The attached Exhibits A, B, and C are part
of this Agreement. NATURAL AND SHIPPER ACKNOWLEDGE THAT THIS AGREEMENT IS
SUBJECT TO THE PROVISIONS OF NATURAL'S FERC GAS TARIFF AND APPLICABLE FEDERAL
LAW. TO THE EXTENT THAT STATE LAW IS APPLICABLE, NATURAL AND SHIPPER EXPRESSLY
AGREE THAT THE LAWS OF THE STATE OF TEXAS SHALL GOVERN THE VALIDITY,
CONSTRUCTION, INTERPRETATION AND EFFECT OF THIS CONTRACT, EXCLUDING, HOWEVER,
ANY CONFLICT OF LAWS RULE WHICH WOULD APPLY THE LAW OF ANOTHER STATE. This
Agreement states the entire agreement between the parties and no waiver,
representation, or agreement shall affect this Agreement unless it is in
writing. Shipper shall provide the actual end user purchasers names(s) to
Natural if Natural must provide them to the FERC.

AGREED TO BY:

NATURAL GAS PIPELINE COMPANY OF AMERICA

 

NORTH SHORE GAS COMPANY

"Natural"

 

"Shipper"

 

 

 

By: /s/ David J. Devine

 

By: /s/ William E. Morrow

 

 

 

Name: David J. Devine

 

Name: William E. Morrow

 

 

 

Title: Vice President, Financial Planning

 

Title: Executive Vice President

 

 

Contract No. 130625



--------------------------------------------------------------------------------



 

EXHIBIT A
DATED: February 18, 2004
EFFECTIVE DATE: April 1, 2004

COMPANY: NORTH SHORE GAS COMPANY
CONTRACT: 130625

RECEIPT POINT/S

 

 

County/Parish

 

 

 

PIN

 

 

 

MDQ

Name/Location

 

Area

 

State

 

No.

 

Zone

 

(Dth)

 

 

 

 

 

 

 

 

 

 

 

PRIMARY RECEIPT POINT/S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4/1/2004 - 10/31/2004

 

 

 

 

 

 

 

 

 

 

1. SABINEPL/NGPL HENRY PLT VERMILION

 

VERMILION

 

LA

 

3592

 

05

 

9000

INTERCONNECT WITH SABINE PIPELINE COMPANY'S

 

 

 

 

 

 

 

 

 

 

GAS PLANT ON TRANSPORTER'S LOUISIANA MAINLINE

 

 

 

 

 

 

 

 

 

 

IN SEC. 21-T13S-R4E, VERMILION PARISH, LOUISIANA.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11/1/2004 - 3/31/2005

 

 

 

 

 

 

 

 

 

 

2. SABINEPL/NGPL HENRY PLT VERMILION

 

VERMILION

 

LA

 

3592

 

05

 

0

INTERCONNECT WITH SABINE PIPELINE COMPANY'S

 

 

 

 

 

 

 

 

 

 

GAS PLANT ON TRANSPORTER'S LOUISIANA MAINLINE

 

 

 

 

 

 

 

 

 

 

IN SEC. 21-T13S-R4E, VERMILION PARISH, LOUISIANA.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4/1/2005 - 10/31/2005

 

 

 

 

 

 

 

 

 

 

3. SABINEPL/NGPL HENRY PLT VERMILION

 

VERMILION

 

LA

 

3592

 

05

 

9000

INTERCONNECT WITH SABINE PIPELINE COMPANY'S

 

 

 

 

 

 

 

 

 

 

GAS PLANT ON TRANSPORTER'S LOUISIANA MAINLINE

 

 

 

 

 

 

 

 

 

 

IN SEC. 21-T13S-R4E, VERMILION PARISH, LOUISIANA.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11/1/2005 - 3/31/2006

 

 

 

 

 

 

 

 

 

 

4. SABINEPl/NGPL HENRY PLT VERMILION

 

VERMILION

 

LA

 

3592

 

05

 

0

INTERCONNECT WITH SABINE PIPELINE COMPANY'S

 

 

 

 

 

 

 

 

 

 

GAS PLANT ON TRANSPORTER'S LOUISIANA MAINLINE

 

 

 

 

 

 

 

 

 

 

IN SEC. 21-T13S-R4E, VERMILION PARISH, LOUISIANA.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4/1/2006 - 10/31/2006

 

 

 

 

 

 

 

 

 

 

5. SABINEPL/NGPL HENRY PLT VERMILION

 

VERMILION

 

LA

 

3592

 

05

 

9000

INTERCONNECT WITH SABINE PIPELINE COMPANY'S

 

 

 

 

 

 

 

 

 

 

GAS PLANT ON TRANSPORTER'S LOUISIANA MAINLINE

 

 

 

 

 

 

 

 

 

 

IN SEC. 21-T13S-R4E, VERMILION PARISH, LOUISIANA.

 

 

 

 

 

 

 

 

 

 

 

 

SECONDARY RECEIPT POINT/S

All secondary receipt points, and the related priorities and volumes, as
provided under the Tariff provisions governing this Agreement.

RECEIPT PRESSURE, ASSUMED ATMOSPHERIC PRESSURE

Natural gas to be delivered to Natural at the Receipt Point/s shall be at a
delivery pressure sufficient to enter Natural's pipeline facilities at the
pressure maintained from time to time, but Shipper shall not deliver gas at a
pressure in excess of the Maximum Allowable Operating Pressure (MAOP) stated for
each Receipt Point. The measuring party shall use or cause to be used an assumed
atmospheric pressure corresponding to the elevation at such Receipt Point/s.



--------------------------------------------------------------------------------



RATES

Except as otherwise provided below or in any written agreement(s) between the
parties in effect during the term hereof, Shipper shall pay Natural the
applicable maximum rate(s) and all other lawful charges as specified in
Natural's applicable rate schedule. Shipper and Natural may agree that Shipper
shall pay a rate other than the applicable maximum rate so long as such rate is
between the applicable maximum and minimum rates specified for such service in
the Tariff. Natural and Shipper may agree that a specific discounted rate will
apply only to certain volumes under the agreement. The parties may agree that a
specified discounted rate will apply only to specified volumes (MDQ or commodity
volumes) under the agreement; that a specified discounted rate will apply only
if specified volumes are achieved or only if the volumes do not exceed a
specified level; that a specified discounted rate will apply only during
specified periods of the year or for a specifically defined period; that a
specified discounted rate will apply only to specified points, zones, mainline
segments, supply areas, transportation paths, markets or other defined
geographical area(s); that a specified discounted rate(s) will apply in a
specified relationship to the volumes actually transported (i.e., that the
reservation charge will be adjusted in a specified relationship to volumes
actually transported); and/or that the discount will apply only to reserves
dedicated by Shipper to Natural's system. Notwithstanding the foregoing, no
discount agreement may provide that an agreed discount as to a certain volume
level will be invalidated if the Shipper transports an incremental volume above
that agreed level. In addition, the discount agreement may include a provision
that if one rate component which was at or below the applicable maximum rate at
the time the discount agreement was executed subsequently exceeds the applicable
maximum rate due to a change in Natural's maximum rates so that such rate
component must be adjusted downward to equal the new applicable maximum rate,
then other rate components may be adjusted upward to achieve the agreed overall
rate, so long as none of the resulting rate components exceed the maximum rate
applicable to that rate component. Such changes to rate components shall be
applied prospectively, commencing with the date a Commission order accepts
revised tariff sheets. However, nothing contained herein shall be construed to
alter a refund obligation under applicable law for any period during which rates
which had been charged under a discount agreement exceeded rates which
ultimately are found to be just and reasonable. If the parties agree upon a rate
other than the applicable maximum rate, such written Agreement shall specify
that the parties mutually agree either: (1) that the agreed rate is a discount
rate; or (2) that the agreed rate is a Negotiated Rate (or Negotiated Rate
Formula). In the event that the parties agree upon a Negotiated Rate or
Negotiated Rate Formula, this Agreement shall be subject to Section 49 of the
General Terms and Conditions of Natural's Tariff. Shipper and Natural may agree
that Shipper shall pay a rate other than the applicable maximum rate so long as
such rate is between the applicable maximum and minimum rates specified for such
service in the Tariff.

FUEL GAS AND GAS LOST AND UNACCOUNTED FOR PERCENTAGE (%)

Shipper will be assessed the applicable percentage for Fuel Gas and Gas Lost and
Unaccounted For.

TRANSPORTATION OF LIQUIDS

Transportation of liquids may occur at permitted points identified in Natural's
current Catalog of Receipt and Delivery Points, but only if the parties execute
a separate liquids agreement.



--------------------------------------------------------------------------------



 

EXHIBIT B
DATED: February 18, 2004
EFFECTIVE DATE: April 1, 2004

COMPANY: NORTH SHORE GAS COMPANY
CONTRACT: 130625

DELIVERY POINT/S

 

 

County/Parish

 

 

 

PIN

 

 

 

MDQ

Name/Location

 

Area

 

State

 

No.

 

Zone

 

(Dth)

 

 

 

 

 

 

 

 

 

 

 

PRIMARY DELIVERY POINT/S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4/1/2004 - 10/31/2004

 

 

 

 

 

 

 

 

 

 

1. PGLC/NGPL OAKTON STREET COOK

 

COOK

 

IL

 

904174

 

09

 

9000

INTERCONNECT WITH THE PEOPLES GAS LIGHT

 

 

 

 

 

 

 

 

 

 

AND COKE COMPANY ON TRANSPORTER'S HOWARD

 

 

 

 

 

 

 

 

 

 

STREET LINE IN SEC. 26-T41N-R13E, COOK COUNTY, ILLINOIS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11/1/2004 - 3/31/2005

 

 

 

 

 

 

 

 

 

 

2. PGLC/NGPL OAKTON STREET COOK

 

COOK

 

IL

 

904174

 

09

 

0

INTERCONNECT WITH THE PEOPLES GAS LIGHT

 

 

 

 

 

 

 

 

 

 

AND COKE COMPANY ON TRANSPORTER'S HOWARD

 

 

 

 

 

 

 

 

 

 

STREET LINE IN SEC. 26-T41N-R13E, COOK COUNTY, ILLINOIS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4/1/2005 - 10/31/2005

 

 

 

 

 

 

 

 

 

 

3. PGLC/NGPL OAKTON STREET COOK

 

COOK

 

IL

 

904174

 

09

 

9000

INTERCONNECT WITH THE PEOPLES GAS LIGHT

 

 

 

 

 

 

 

 

 

 

AND COKE COMPANY ON TRANSPORTER'S HOWARD

 

 

 

 

 

 

 

 

 

 

STREET LINE IN SEC. 26-T41N-R13E, COOK COUNTY, ILLINOIS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11/1/2005 - 3/31/2006

 

 

 

 

 

 

 

 

 

 

4. PGLC/NGPL OAKTON STREET COOK

 

COOK

 

IL

 

904174

 

09

 

0

INTERCONNECT WITH THE PEOPLES GAS LIGHT

 

 

 

 

 

 

 

 

 

 

AND COKE COMPANY ON TRANSPORTER'S HOWARD

 

 

 

 

 

 

 

 

 

 

STREET LINE IN SEC. 26-T41N-R13E, COOK COUNTY, ILLINOIS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4/1/2006 - 10/31/2006

 

 

 

 

 

 

 

 

 

 

5. PGLC/NGPL OAKTON STREET COOK

 

COOK

 

IL

 

904174

 

09

 

9000

INTERCONNECT WITH THE PEOPLES GAS LIGHT

 

 

 

 

 

 

 

 

 

 

AND COKE COMPANY ON TRANSPORTER'S HOWARD

 

 

 

 

 

 

 

 

 

 

STREET LINE IN SEC. 26-T41N-R13E, COOK COUNTY, ILLINOIS

 

 

 

 

 

 

 

 

 

 

 

SECONDARY DELIVERY POINT/S

All secondary delivery points, and the related priorities and volumes, as
provided under the Tariff provisions governing this Agreement.

DELIVERY PRESSURE, ASSUMED ATMOSPHERIC PRESSURE

Natural gas to be delivered by Natural to Shipper, or for Shipper's account, at
the Delivery Point(s) shall be at the pressures available in Natural's pipeline
facilities from time to time; provided, however, that the delivery pressure
shall not be less than na. The measuring party shall use or cause to be used an
assumed atmospheric pressure corresponding to the elevation at such Delivery
Point(s).



--------------------------------------------------------------------------------



EXHIBIT C
DATED: February 18, 2004
EFFECTIVE DATE: April 1, 2004

COMPANY: NORTH SHORE GAS COMPANY
CONTRACT: 130625

Pursuant to Natural's tariff, an MDQ exists for each primary transportation path
segment and direction under the Agreement. Such MDQ is the maximum daily
quantity of gas which Natural is obligated to transport on a firm basis along a
primary transportation path segment.

A primary transportation path segment is the path between a primary receipt,
delivery, or node point and the next primary receipt, delivery, or node point. A
node point is the point of interconnection between two or more of Natural's
pipeline facilities.

A segment is a section of Natural's pipeline system designated by a segment
number whereby the Shipper under the terms of their agreement based on the
points within the segment identified on Exhibit C have throughput capacity
rights.

The segment numbers listed on Exhibit C reflect this Agreement's path
corresponding to Natural's most recent Pipeline System Map which identifies
segments and their corresponding numbers. All information provided in this
Exhibit C is subject to the actual terms and conditions of Natural's Tariff.



--------------------------------------------------------------------------------



 

EXHIBIT C
DATED: February 18, 2004
EFFECTIVE DATE: April 1, 2004

COMPANY: NORTH SHORE GAS COMPANY
CONTRACT: 130625

 

Segment

 

Upstream

 

Forward/Backward

 

Flow Through

 

Number

 

Segment

 

Haul (Contractual)

 

Capacity

 

 

 

 

 

 

 

 

4/1/2004 - 10/31/2004

 

 

 

 

 

1.

23

 

24

 

B

 

9000

2.

24

 

0

 

B

 

0

3.

25

 

23

 

B

 

9000

4.

26

 

25

 

F

 

9000

5.

27

 

26

 

F

 

9000

6.

28

 

27

 

F

 

9000

7.

30

 

28

 

F

 

9000

 

 

 

 

 

 

 

 

4/1/2005 - 10/31/2005

 

 

 

 

 

8.

23

 

24

 

B

 

9000

9.

24

 

0

 

B

 

0

10.

25

 

23

 

B

 

9000

11.

26

 

25

 

F

 

9000

12.

27

 

26

 

F

 

9000

13.

28

 

27

 

F

 

9000

14.

30

 

28

 

F

 

9000

 

 

 

 

 

 

 

 

4/1/2006 - 10/31/2006

 

 

 

 

 

15.

23

 

24

 

B

 

9000

16.

24

 

0

 

B

 

0

17.

25

 

23

 

B

 

9000

18.

26

 

25

 

F

 

9000

19.

27

 

26

 

F

 

9000

20.

28

 

27

 

F

 

9000

21.

30

 

28

 

F

 

9000

 



--------------------------------------------------------------------------------



EXHIBIT D - (NB Service Option)
DATED: February 18, 2004
EFFECTIVE DATE: April 1, 2004

COMPANY: NORTH SHORE GAS COMPANY
CONTRACT: 130625

FTS-NB DELIVERY POINT/S

 

 

 

 

 

 

 

 

 

 

NB

 

 

 

 

 

 

 

 

 

 

Service

 

 

County/Parish

 

 

 

PIN

 

 

 

MDQ

Name/Location

 

Area

 

State

 

No.

 

Zone

 

(Dth)

 

 

 

 

 

 

 

 

 

 

 

PRIMARY DELIVERY POINT/S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4/1/2004 - 10/31/2004

 

 

 

 

 

 

 

 

 

 

1. PGLC/NGPL OAKTON STREET COOK

 

COOK

 

IL

 

904174

 

09

 

9000

INTERCONNECT WITH THE PEOPLES GAS LIGHT AND

 

 

 

 

 

 

 

 

 

 

COKE COMPANY ON TRANSPORTER'S HOWARD STREET

 

 

 

 

 

 

 

 

 

 

LINE IN SEC. 26-T41N-R13E, COOK COUNTY, ILLINOIS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11/1/2004 - 3/31/2005

 

 

 

 

 

 

 

 

 

 

2. PGLC/NGPL OAKTON STREET COOK

 

COOK

 

IL

 

904174

 

09

 

0

INTERCONNECT WITH THE PEOPLES GAS LIGHT AND

 

 

 

 

 

 

 

 

 

 

COKE COMPANY ON TRANSPORTER'S HOWARD STREET

 

 

 

 

 

 

 

 

 

 

LINE IN SEC. 26-T41N-R13E, COOK COUNTY, ILLINOIS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4/1/2005 - 10/31/2005

 

 

 

 

 

 

 

 

 

 

3. PGLC/NGPL OAKTON STREET COOK

 

COOK

 

IL

 

904174

 

09

 

9000

INTERCONNECT WITH THE PEOPLES GAS LIGHT AND

 

 

 

 

 

 

 

 

 

 

COKE COMPANY ON TRANSPORTER'S HOWARD STREET

 

 

 

 

 

 

 

 

 

 

LINE IN SEC. 26-T41N-R13E, COOK COUNTY, ILLINOIS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11/1/2005 - 3/31/2006

 

 

 

 

 

 

 

 

 

 

4. PGLC/NGPL OAKTON STREET COOK

 

COOK

 

IL

 

904174

 

09

 

0

INTERCONNECT WITH THE PEOPLES GAS LIGHT AND

 

 

 

 

 

 

 

 

 

 

COKE COMPANY ON TRANSPORTER'S HOWARD STREET

 

 

 

 

 

 

 

 

 

 

LINE IN SEC. 26-T41N-R13E, COOK COUNTY, ILLINOIS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4/1/2006 - 10/31/2006

 

 

 

 

 

 

 

 

 

 

5. PGLC/NGPL OAKTON STREET COOK

 

COOK

 

IL

 

904174

 

09

 

9000

INTERCONNECT WITH THE PEOPLES GAS LIGHT AND

 

 

 

 

 

 

 

 

 

 

COKE COMPANY ON TRANSPORTER'S HOWARD STREET

 

 

 

 

 

 

 

 

 

 

LINE IN SEC. 26-T41N-R13E, COOK COUNTY, ILLINOIS

 

 

 

 

 

 

 

 

 

 

 

 

NGPL STORAGE AGREEMENTS DEDICATED TO FTS-NB SERVICE:

113417

